


Exhibit 10.1
[pixelworkslogo.jpg]
February 22, 2012
Mr. Bruce Walicek
Dear Bruce;
The Compensation Committee of the Company's board has elected to award you
certain additional benefits. This letter, when countersigned and returned by
you, will establish those benefits on your behalf.
Provisions in an agreement between you and the Company currently provide for
certain benefits to accrue, related to salary continuation and stock and option
vesting, if you are the subject of an Involuntary Termination within the
particular window that begins on the date of an agreement for Change of Control,
and ends twelve months after the Change of Control.
When you countersign and return this letter, that agreement will be amended as
follows: The window will be expanded to include either the original start date
or, if earlier, the date six months ahead of the Change of Control.
If you agree to amend your existing agreements to gain the benefit of these
additional benefits, please countersign below and return this letter to Steve
Moore. You may do so by PDF, fax, or hard copy.
Very truly yours,
/s/ Richard Sanquini
Richard Sanquini,



for the Compensation Committee of the Board of Directors.


Accepted:
/s/ Bruce Walicek
Bruce Walicek, CEO
 
Date: February 22, 2012



                    


                            




